Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of PureDepth, Inc. do hereby certify that: (a) the quarterly report on Form 10-Q of PureDepth, Inc. for the three months endedJuly 31, 2009(the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of PureDepth, Inc. Dated:September 14, 2009 /s/ Andrew L. Wood Mr. Andrew L. Wood, Chief Executive Officer and Director /s/ Joseph A. Moran Mr. Joseph A. Moran, Chief Financial Officer
